Exhibit 10.27

LSC Communications

Annual Incentive Plan

(As amended and restated effective January 17, 2017)

 

OVERVIEW

 

The LSC Communications Annual Incentive Plan (the “Annual Incentive Plan” or the
“Plan”) is designed to promote the growth and profitability of LSC
Communications and its subsidiaries with incentives to reward and enhance the
retention of eligible employees. Awards are made depending on the Company’s
financial performance and on how well an eligible employee performs against
individual goals that link to and support LSC Communications’ strategic and
financial priorities.

 

The Plan is a sub-plan of the LSC Communications 2016 Performance Incentive Plan
(the “2016 PIP”) and is subject to all of the performance conditions established
pursuant to the 2016 PIP and the limitations set forth therein. With respect to
participants who are subject to Section 162(m) of the Internal Revenue Code, as
amended (the “Code”), to the extent that any term of the Plan conflicts with the
terms of the 2016 PIP, the terms of the 2016 PIP will apply.

 

The Human Resources Committee of the Board of Directors (the Committee)
administers the Plan. The Committee has authority to establish rules and
regulations for the Plan’s implementation and administration, including the
authority to impose limitations and conditions, with respect to competitive
employment or otherwise, that are not inconsistent with the Plan’s purposes.

 

PARTICIPATION

 

Eligibility is limited to executive officers selected by the Committee and other
employees designated as eligible by position in the organization.

 

TARGET AWARD PERCENTAGE AND PLAN FUNDING

 

Each eligible participant’s target incentive opportunity under the Annual
Incentive Plan is a percentage of such participant’s base salary as of
December 31 of the Plan Year, or such other amount as determined by the
Committee. This is referred to as the “Target Award Percentage” and will be
communicated to eligible participants annually. Eligible wages do not include
disability benefit payments. The “Plan Year” for any year is the calendar
year.   The portion of any Target Award Percentage that is dependent upon
achievement of personal goals may vary based on the participant’s level in the
Company (the “Personal Goal Percentage”) and will be communicated to eligible
participants annually.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Subject to the performance conditions established under the 2016 PIP and the
limitations set forth therein, the Company must fund the Plan for a Plan Year
for participants to receive an award for that Plan Year. The decision whether or
not to fund the Plan for a particular Plan Year,

as well as the Plan’s funding level, is made by the Committee in its sole
discretion based on financial performance targets set by the Committee, which
may not be amended after the end of the Plan Year. Plan funding is based upon
the Company’s actual financial performance for the Plan Year against the
previously set targets and if the Committee determines that the financial
targets have been met, the Plan will be funded.  

 

If the Plan is funded, Plan awards will be made based upon the Plan’s funding
level and the participant’s achievement level of his or her personal goals, up
to 150% of the participant’s Target Award Percentage (or such other percentage
as determined by the Committee).

 

PERSONAL GOALS

 

Personal goals are established for each participant each Plan Year to link and
support LSC Communications’ strategic and financial priorities. A participant’s
personal goals are determined each year in consultation with the participant and
his or her manager and are communicated to the participant in writing as part of
the goal-setting process. The portion of any Target Award Percentage that is
dependent upon achievement of personal goals may vary based on the participant’s
level in the Company and will be communicated to eligible participants annually.
The Committee’s determination of whether a participant has attained, in whole or
in part, the participant’s personal goals for a Plan Year, shall be final and
binding.

 

AWARD AMOUNT AND PAYMENT

 

Awards are paid following the Plan Year after the Committee has certified the
achievement of performance goals under the 2016 PIP and the Plan funding
decisions and personal performance goals have been made. Except as otherwise
provided herein, or by the Committee, at any time prior to the end of such Plan
Year, any award to be paid under the Plan shall be paid to recipients within
2 1/2 months after the end of the Plan Year (i.e., by March 15). A participant
must be on the payroll of the Company as of the end of the Plan Year (i.e. as of
December 31) to receive an award. Special provisions apply to retirees and in
the case of a participant’s death or Disability. (Please refer to the Changes in
Employment Status section of this document for details.)

 

The Committee has the discretionary authority prior to the end of the Plan Year
to determine to pay any award in installment payments over a specified period of
time. The Committee also has discretionary authority to increase or decrease the
amount of the award otherwise payable if it determines prior to the end of the
Plan Year that an adjustment is appropriate to better reflect the actual
performance of the Company and/or the participant; provided, however, that the
Committee may not increase the amount of the award payable to a person who is a
“covered employee,” as defined in Section 162(m) of the Internal Revenue Code,
to an amount in excess of the amount earned under the 2016 PIP; provided
further, however, the Committee has discretionary authority to decrease the
amount of the award otherwise payable at any time for any person designated as
an executive officer of the Company for purposes of Section 16 of the Securities
Exchange Act of 1934, including after the end of the Plan Year.  Additionally,
the

2

 

--------------------------------------------------------------------------------

Committee has discretionary authority to reduce the amount of the award
otherwise payable if it determines that any participant engaged in misconduct.

 

BENEFITS AND TAX TREATMENT

 

Award payments are subject to applicable deductions, including social security
taxes and federal and applicable state and local income tax withholding.

 

The treatment of award payments as compensation for purposes of other LSC
Communications employee benefits plans is determined by the terms of the
applicable plans.

 

CHANGES IN EMPLOYMENT STATUS

 

A.

PROMOTIONS, DEMOTIONS, TRANSFERS, CHANGES IN ASSIGNMENT

 

If a participant is promoted, demoted, transferred to or between business units
or from corporate during the year, any award payout normally will be calculated
by prorating the payouts for each eligible position based on the time assigned
to that position.  Promotions on to the AIP Plan on or after October 1 of the
Plan Year will not be eligible to participate in the Annual Incentive Plan until
the following such Plan Year.

 

B.

NEW HIRE

 

Employees hired prior to October 1st of the Plan Year shall be eligible to
participate in the Annual Incentive Plan in the year of hire if designated.
Eligible employees hired on or after October 1 of the Plan Year will not be able
to participate in the Annual Incentive Plan until the following such Plan
Year.  

 

 

C.

RETIREMENT, DEATH or DISABILITY

 

A participant’s retirement*, death, or Disability** during a Plan Year or prior
to the payment date will not disqualify a participant from eligibility to
receive any award that otherwise would be due under the Plan.

 

*

For purposes of the Plan, “retirement” means separation from service with the
Company (i) at age 65, or (ii)  at or after age 55 with 5 or more years of
continuous service, except in each case as determined by the Committee.

 

 

**

For purposes of the Plan, “Disability” means disability as defined as in the
Company’s long-term disability policy as in effect at the time of the
participant’s disability.

 

D.

OTHER TERMINATION

 

If participant’s employment terminates for reasons other than retirement (as
defined above), death, or Disability (as defined above) prior to the  end of the
Plan Year, no award shall be payable.

3

 

--------------------------------------------------------------------------------

 

ADMINISTRATION

 

The Committee has full discretionary authority to administer the Plan, including
the authority to determine the performance achievement attained under the Plan.
The Committee may delegate to members of LSC Communications’ management the
authority to administer the Plan and determine performance under the Plan.

 

LSC Communications retains the right to amend or terminate the Plan at any time;
provided however that awards for any Plan Year may not be amended or terminated
after the completion of such Plan Year except in cases of misconduct of the
participant.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 